PER CURIAM.
This is an interlocutory appeal in a creditor’s suit. The trial court entered an order upon defendants’ motions to strike, to dismiss and for a more definite statement. Defendants appeal. Except for one point hereinafter mentioned we affirm.
Defendants, by motion, sought to strike plaintiffs’ claim for attorney fees. This motion was denied in the order appealed. This constituted error.
The rule recognized by both sides is that attorney fees are not recoverable as damages in the absence of contractual or statutory liability therefor. See 9 Fla. Jur., Damages, §77; 7 F.L.P., Damages, § 21. It is undisputed that there was no statute or contract authorizing such recovery in the instant case.
Appellees urge an exception to the general rule on the basis of claimed inequitable conduct. In sole support of their proposed exception creating their entitlement to such fees, appellees cite an article appearing in the Florida Law Journal, July 1952, page 281, which undertakes to discuss the background of the case of Dade County Newsdealers Supply Co. v. Southern Bell Telephone & Telegraph Company, Fla.1951, 52 So.2d 912, which was affirmed by the Supreme Court without opinion. In the light of the clear published precedents obtaining in our state, we are not persuaded by the cited article or the plaintiffs’ allegations that any reason exists in the instant case to create an exception to the rule.
The order appealed is affirmed, in part, and reversed, in part, as hereinabove indicated.
WALDEN, C. J., ANDREWS and CROSS, JJ., concur.